Citation Nr: 1819397	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3. Entitlement to service connection for degenerative joint disease, lumbar spine. 

4. Entitlement to service connection for a bilateral shoulder disability. 

5. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

6. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

7. Entitlement to service connection for incontinence, to include as secondary to prostate cancer and associated with herbicide exposure. 

8. Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer and associated with herbicide exposure. 	


REPRESENTATION

Veteran represented by:	Dr. C.H. Thornton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision and an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a Board hearing in June 2017. A transcript is of record.

The issues of diabetes mellitus to include as due to herbicide exposure, degenerative joint disease, lumbar spine, bilateral shoulder disability, hypertension to include as due to herbicide exposure, prostate cancer to include as due to herbicide exposure, incontinence to include as secondary to prostate cancer and associated with herbicide exposure, and erectile dysfunction to include as secondary to prostate cancer and associated with herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed August 2011 rating decision denied service connection for diabetes mellitus and is final. 

2. Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


CONCLUSION OF LAW

The August 2011 rating decision is final; new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, to include as due to herbicide exposure. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence 

The Veteran submitted a claim for service connection for diabetes mellitus in April 2011. 

Entitlement to service connection for diabetes mellitus was denied in an August 5, 2011 rating decision on the basis that the Veteran's diabetes mellitus was neither incurred or caused by service and was not diagnosed to a compensable degree within a year of separation from service.  

The Veteran did not appeal the decision or submit any evidence within one year of notice of this rating decision, and it is therefore found to be a final decision. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In August 17, 2011, the Veteran submitted a claim for service connection for diabetes mellitus, to include as due to herbicide exposure.

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the prior denial includes: (i) lay evidence, including testimony provided during a June 2017 Board hearing and (ii) medical treatment records.

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim. 

The claim of entitlement to service connection for diabetes mellitus is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, is reopened.


REMAND

The Veteran has only been provided an examination regarding his claim for service connection for a back disability.  The Board finds that this examination does not adequately address the lay evidence of record, to include the Veteran's assertions regarding a continuity of symptomatology.  Therefore, a remand for another examination is warranted.   

As to the other issues in appellate status, the Board finds that the evidence of record is sufficient to raise VA's duty to assist by providing VA examinations with opinions.  In this regard, the Board is cognizant that many of the issues are asserted to be due to herbicide agent exposure while in Guam.  Exposure has not been conceded.  The Board finds, however, that there is a duty to assist in providing examinations regarding these claims to seek evidence regarding their etiology and to address the general contention of in-service exposure to environmental containments.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this regard, the Veteran asserts he was exposed to contaminated water while swimming and drinking from Fena Lake. Id at 16.   The Veteran's service personnel records substantiate his presence in Guam from July 1972 to October 1973.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA and private treatment records, with any needed assistance from the Veteran. Should they exist, associate the records with the Veteran's electronic claims file.

2. After completing directive #1, schedule the Veteran for VA examinations by the appropriate VA examiners to determine the nature and etiology of the Veteran's diabetes mellitus, prostate cancer, hypertension, disability manifested by incontinence, and erectile dysfunction 

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination. 

The examines are asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current diabetes mellitus, prostate cancer, hypertension, incontinence, and erectile dysfunction was etiologically related to active service, to include exposure to environmental containments therein.

In providing the opinions, if the incontinence and/or erectile dysfunction is related to another disability, such as the prostate cancer, please so state.

A complete rationale should be given for all opinions and conclusions expressed. The examiner is advised that the Veteran is competent to report symptoms that he has personally observed and the Veteran's statements must be considered when providing the requested opinions.

3.  After completing directive #1, schedule the Veteran for a VA examination by the appropriate VA examiners to determine the nature and etiology of the Veteran's back and bilateral shoulder disability.   

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination. 

Address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current back and/or bilateral shoulder disability is etiologically related to active service.

A complete rationale should be given for all opinions and conclusions expressed. The examiner is advised that the Veteran is competent to report symptoms that he has personally observed and the Veteran's statements must be considered when providing the requested opinions, to include the Veteran's reports of continuity of symptomatology from service to the present.

4. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated. If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


